Citation Nr: 0203294	
Decision Date: 04/10/02    Archive Date: 04/18/02

DOCKET NO.  96-13 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

(The issue of entitlement to service connection for a left 
knee disability will be the subject of a separate decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

J. Henriquez, Associate Counsel


INTRODUCTION

The veteran had active duty from December 1961 to August 1965 
and from December 1966 to December 1967.

This appeal originally came before the Board of Veterans' 
Appeals (Board) on appeal from an August 1994 rating decision 
in which the RO denied service connection for hearing loss 
and a left knee disability and from a February 1996 rating 
decision in which service connection for tinnitus was denied.  
Following appellate review in September 1997, the Board 
remanded all three issues to the RO for further development 
of the evidence.  In August 2001, the RO continued to deny 
service connection for all three issues.  The case has been 
returned to the Board for further development of the 
evidence.  

The veteran testified at a personal hearing at the RO in 
August 1996.  A transcript of the hearing is of record.

The Board is undertaking additional development on the issue 
of entitlement to service connection for a left knee 
disability pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 
19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903)).  After giving the notice 
and reviewing your response to the notice, the Board will 
prepare a separate decision addressing this issue.



FINDINGS OF FACT

1.  There is competent medical evidence linking the veteran's 
current bilateral hearing loss to his active military 
service.

2.  There is competent medical evidence linking the veteran's 
tinnitus to his active military service.


CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt in the appellant's 
favor, bilateral hearing loss was incurred in active service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. § 
3.303 (2001).

2.  With resolution of reasonable doubt in the appellant's 
favor, tinnitus was incurred in active service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 1991); 38 C.F.R. § 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's service medical records are negative for any 
treatment or diagnoses of hearing loss or tinnitus in 
service.

The veteran underwent a private audiological examination in 
February 1990.  He complained of ringing tinnitus.  
Audiometric testing of both ears demonstrated hearing 
thresholds, in decibels, at the following levels:



HERTZ
500
1000
2000
3000
4000
RIGHT
20
30
30
50
60
LEFT
25
25
35
50
65

Speech discrimination scores were 100% in the right ear and 
96% in the left ear.  

In a February 1990 private treatment record, it was noted 
that the veteran's high-pitched tinnitus had become 
progressively worse over the years to the point where it was 
becoming extremely bothersome for him.  It was noted that the 
veteran was around a lot of noise prior to the disability but 
none since.  It was noted that on examination, the veteran 
did have a high frequency sensor-neural loss bilaterally and 
that he had good acoustic reflex.  Examination of the oral 
cavity, gingival buccal sulcus, floor of mouth, tongue, base 
of tongue, pharynx, hypopharynx and larynx was unremarkable.  
The impression was presbycusis with tinnitus.
                                                       
A June 1993 VA consultation sheet shows that the veteran was 
treated for complaints of tinnitus.  The VA examiner noted 
that he had seen the veteran 15 years ago and that the 
veteran had been diagnosed with mild sensorineural hearing 
loss.  It was noted that the veteran's hearing loss and the 
ringing were worse now.  Examination of the ears was 
negative.  The impression was tinnitus aurium.  The veteran 
was referred for an audiogram.  The audiogram conducted later 
that month revealed moderately severe to severe sensorineural 
hearing loss from 3000-8000 Hertz (Hz).  This loss was 
bilateral.  An October 1993 notation added to the June 1993 
consultation sheet revealed high frequency sensorineural 
hearing loss which caused the tinnitus.

In an August 1994 rating decision, the RO denied service 
connection for hearing loss.  
   
The veteran was afforded a VA audiological examination in 
June 1995.  He complained of bilateral tinnitus and 
difficulty hearing people in crowds and noise.  He provided a 
history of exposure to noise from aircraft and turbines while 
in service as well as exposure to noise from the railroad and 
trucks since discharge.   Audiometric testing of both ears 
demonstrated hearing thresholds, in decibels, at the 
following levels:

HERTZ
500
1000
2000
3000
4000
RIGHT
30
35
35
45
60
LEFT
25
30
30
45
70

Speech discrimination scores were 100% in the right ear and 
96% in the left ear.  The right ear was noted to have normal 
limits at 250 Hz with a mild to moderately severe 
sensorineural hearing loss from 500 to 8000 Hz.  The left ear 
was noted to have normal limits from 250 to 500 Hz with a 
mild to severe sensorineural hearing loss from 1000 to 8000 
Hz.      

At a June 1995 VA ENT examination, the veteran complained of 
a high-pitched ringing of both ears since discharge from 
service.  He stated that the ringing had become continually 
worse, with impaired hearing.  He claimed that he had 
difficulty hearing in noisy places.  Examination revealed 
that both drums and ear canals were normal.  External canals 
and tympanic membranes were normal.  Tympanums were normal.  
There was no active disease present.  There was no history of 
any dizziness or imbalance.  The diagnosis was bilateral 
sensorineural hearing loss associated with severe tinnitus.   

In a February 1996 rating action, the RO denied service 
connection for tinnitus.

The veteran testified at an August 1996 personal hearing that 
he served as an aviation jet mechanic during service and that 
he was exposed to excessive noise.  
He complained of bilateral hearing loss and tinnitus.

Following appellate review in September 1997, the Board 
remanded the issues of entitlement to service connection for 
bilateral hearing loss and tinnitus to the RO for further 
development of the evidence.  

The veteran was afforded a VA audiological examination in 
January 1999.  He complained of a constant bilateral moderate 
ringing-type tinnitus.   Audiometric testing of both ears 
demonstrated hearing thresholds, in decibels, at the 
following levels:

HERTZ
500
1000
2000
3000
4000
RIGHT
30
30
35
50
60
LEFT
25
25
25
35
65

Speech discrimination scores were 88% in the right ear and 
88% in the left ear.  The right ear was noted have a mild to 
severe sensorineural hearing loss from 250 to 8000 Hz.  The 
left ear showed a mild to severe sensorineural hearing loss 
from 3000 to 8000 Hz.  The diagnosis was a bilateral 
sensorineural loss with good word recognition.     
    
The veteran was afforded a VA audiological examination in 
December 1999.  The veteran continued to complain a constant, 
bilateral moderate-severe ringing-type tinnitus.  He reported 
difficulty hearing in most if not all listening situations.  
Audiometric testing of both ears demonstrated hearing 
thresholds, in decibels, at the following levels:

HERTZ
500
1000
2000
3000
4000
RIGHT
20
35
40
50
60
LEFT
20
25
25
40
50

Speech discrimination scores were 94% in the right ear and 
92% in the left ear.  The right ear showed a mild to 
moderately severe sensorineural loss from 1000 to 8000 Hz.  
The left ear showed a mild to severe sensorineural loss from 
1500 to 6000 Hz with recovery to a moderately severe 
sensorineural loss at 8000 Hz.  Tympanometry, acoustic 
reflexes, and acoustic reflex decay testing were 
unremarkable.  The diagnosis was a bilateral sensorineural 
hearing loss.  The examiner noted that the veteran had 
industrial and military noise exposure and opined that it was 
as likely as not that his hearing loss may have been the 
result of active duty.    

At a December 1999 VA ENT examination, it was noted that the 
veteran had returned for reassessment for hearing loss and 
tinnitus.  The veteran's claims folder was reviewed prior to 
the examination.  Examination revealed that the tympanums 
were normal.  The assessment was hearing loss, high frequency 
most likely due to noise exposure and tinnitus.  The examiner 
commented that the veteran experienced extensive noise 
exposure both during his military career and during his 
civilian work experience.  It was opined that it was as least 
as likely as not that the veteran's hearing loss and tinnitus 
were due to his service experience.

In August 2000, the RO sent the veteran's claims folder to an 
examiner for further opinion.  The examiner noted that the 
claims folder had been throughly reviewed.  He stated that 
the veteran had experienced extensive noise exposure during 
his military service and an apprentice airplane mechanic and 
that he worked near flight decks as well as on aircraft 
carriers.  The veteran had previously indicated that he did 
report complaints of tinnitus to the medics, but this was 
never documented.  The veteran was discharged from the 
service in 1967.  Twenty years later he was seen by a private 
ENT physician for tinnitus and hearing loss, which he claimed 
to have progressively worsened over the years.  After a 
complete review of the service medical records as well as the 
veteran's history, it was the examiner's opinion that it was 
at least as likely as not that the veteran's current tinnitus 
and hearing problems were service related.  

In an August 2001 supplemental statement of the case (SSOC), 
the RO continued to deny service connection for bilateral 
hearing loss and tinnitus.
    
II.  Analysis

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal. On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), which eliminates the well-grounded claim 
requirements, and contains revised notice provisions and 
additional requirements pertaining to VA's duty to assist.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106- 
475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 
Supp. 2001)).  The new law applies to all claims filed on or 
after the date of the law's enactment, as well as to claims 
filed before the date of the law's enactment, and not yet 
finally adjudicated as of that date.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099- 2100 (2000); VAOPGCPREC 11-2000 
(2000).

In this case, the RO has not considered the claims on appeal 
in light of the above-noted change in the law.  However, for 
the reasons expressed below, and in light of the Board's 
allowance of these claims, no further action with respect to 
the new law is warranted.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. §§ 1110, 1131 (West 1991). Certain chronic 
diseases, including sensorineural hearing loss, may be 
service connected if manifested to a degree of 10 percent 
disabling or more within one year after separation from 
service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (2001).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2001).

In cases involving service connection for hearing loss, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, and 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (2001).

According to the service medical records, hearing loss, as 
defined by 38 C.F.R. § 3.385, was not present at any time 
during service, at the time of discharge, or within a year 
thereafter.  Nevertheless, the U.S. Court of Appeals for 
Veterans Claims (Court) has held that when audiometric tests 
at the veteran's separation from service do not meet the 
regulatory requirements under 38 C.F.R. § 3.385, a veteran 
may nevertheless establish service connection for current 
hearing disability by showing that the current disability is 
causally related to service. Hensley v. Brown, 5 Vet. App. 
155, 160 (1993).  Thus, service connection may still be 
granted for bilateral hearing loss if the evidence so 
warrants.

The veteran has a current diagnosis of bilateral 
sensorineural hearing, and meets the criteria for hearing 
loss under 38 C.F.R. § 3.385.  The veteran also has a current 
diagnosis of tinnitus.  He has reported in-service noise 
exposure and the record shows that worked as an airplane 
mechanic near flight decks as well as on aircraft carriers in 
service.  Several VA examinations have been conducted and 
various VA examiners have concluded that the veteran's 
current bilateral hearing loss  and tinnitus are at least as 
likely as not service related.  There is no evidence in the 
present record dissociating the veteran's bilateral hearing 
loss and tinnitus from in-service noise exposure.  After 
resolving all reasonable doubt in favor of the veteran, and 
for the foregoing reasons, the Board finds that service 
connection for bilateral hearing loss and tinnitus are 
warranted. See 38 U.S.C.A. § 5107(b) (West 1991).  


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

